DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2018/0087852 Storage et al. (‘Storage hereafter), App 15/809369
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 8 are currently being examined. 
No Claims have been withdrawn.
No Claims have been canceled.
Claims 3 – 8 are allowed or objected to for allowable subject matter.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said middle part" in ln 2.  
Claim 3 recites the limitation "said sealing member" in ln 6.  
Claim 4 recites the limitation "the ends" in ln 3.  
Claim 6 recites the limitation "a hole for fluidic connection" in ln 2 - 3.  
Claim 7 recites the limitation "to the middle part" in ln 3.  There is insufficient antecedent basis for in the limitations in the above claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0087852 Storage et al. (‘Storage hereafter).

Regarding Claim[s] 1, ‘Storage discloses all the claim limitations including: A method for manufacturing an annular heat exchanger intended to be mounted on the radially inner or outer face of an annular shell of a casing of a double-flow turbomachine (‘Storage, Para 0002, heat exchangers for gas turbine, Para 0009 mounts on a conformal surface, Para 0032, heat exchanger #50 may be disposed on any surface of the engine wherein the heat exchanger #50 is disposed within the airflow path, the heat exchanger can conform to a curved surface, heat exchanger can be mounted on a radial/ contoured outer surface of the engine housing),  
the method comprising: 
obtaining by extrusion a heat exchanger preform by a die shaped so that the preform comprises (‘Storage, Para 0039, Fig. 5, Heat exchanger #150, and heat exchanger segment #202, first radial surface #220, and second radial surface #222): 
first pipes for the circulate on of a fluid to be cooled (‘Storage, Fig 5, #250 (channels) go to, Fig 6, Channels #250, feed to #242 (cooling output connection) feed to Fig 4, output from #50, #150 (heat exchanger) to #41 (reservoir) to be cooled), first pipes are #250), 
second pipes arranged on either side of the first pipes in a direction perpendicular to the direction of extrusion (‘Storage, Figs 6 & 7 (below), Figure 5 shows #204 (heat exchanger segment)) 
‘Storage is silent regarding the direction of the extrusion.
The direction of the extrusion is determined by the direction that would require the least amount of reworking/ machining necessary after the extrusion of the part. 
Fig 5, below shows the direction of extrusion where the holes of #250 would be produced by the extrusion process. 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Storage with an Extrusion direction that would require the least amount of reworking/ machining after the extrusion. The extrusion direction as shown in Fig 5, below, is a known technique to improve similar methods in the same way.  Further, known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if they variations are predictable to one of ordinary skill in the art;
making a hole from the outside in the preform (‘Storage, Fig 5 (below), shows hole #250 in the preform), 
said hole leading into one of the second pipes of the preform (‘Storage, Figs 6 & 7 (below), shows hole #250 leading into the second pipes); and 
introducing into said hole of the one of said second pipes a member for partially closing off its passage cross-section (‘Storage, Figs 6 & 7 (below)). 

Regarding Claim[s] 2, ‘Storage discloses all the claim limitations including: making in said middle part of the preform and from the outside of the preform a first fluid outlet aperture opening into at least one of said first pipes (‘Storage, Fig 6, middle portion #232 (core cooling channels) feeds into #250 (channels/ first pipes)); 
making in said middle part of the preform and from the outside of the preform a first fluid outlet aperture opening into said at least one of said first pipes (‘Storage, Fig 6, #136 (by-pass valve) into first pipe #250); and 
blocking the flow of fluid in said at least one of said first pipes in the direction of extrusion between said first inlet aperture and said first outlet aperture (‘Storage, Fig 6 (below), #136 (by-pass valve) blocks flow into first pipes) . 

Allowable Subject Matter
Claim 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 3 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "making in a middle portion of the preform and from the outside of the preform a second fluid inlet aperture opening into the one of said second pipes and a second fluid outlet aperture opening into the one of said second pipes, said sealing member being interposed along the extrusion direction between the second inlet aperture and the second outlet aperture.”

The closest prior art is as cited above (‘Storage).  ‘Storage does teach a sealing using wax pellets in Para 0056, however is silent regarding the sealing member interposed along the extrusion direction between the second inlet aperture and the second outlet aperture. Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claims 4 - 6. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim XX with the limitations of claim XX and XX.  Specifically, the prior art does not teach the combination of limitations wherein "adding a sealing plate to the middle part of the preform, said sealing plate being provided with fluid passage cut-outs.”
The closest prior art is as cited above (‘Storage).  ‘Storage does not a sealing plate to the middle of the preform. 
Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claim 8. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.








[AltContent: textbox (Second Pipes are Perpendicular to First pipes and direction of extrusion)][AltContent: connector][AltContent: arrow]

[AltContent: textbox (Second
Pipes)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    485
    635
    media_image1.png
    Greyscale

U.S. 2018/0087852 Figures 6 and 7.

[AltContent: textbox (DIRECTION OF EXTRUSION)][AltContent: arrow]
    PNG
    media_image2.png
    535
    745
    media_image2.png
    Greyscale

U.S. 2018/0087852 Figure 5.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        01/13/2022